department of the treasury internal_revenue_service washington d c date number release date cc intl br6 tl-n-5010-99 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc sb kcy attn michael l boman senior attorney from elizabeth g beck senior technical reviewer cc intl br6 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend date fsc a father month a product a taxable_year uscorp tl-n-5010-99 year a b c d e f g issues whether the service should challenge the income_tax results in this case in which a domestic subchapter_s_corporation uscorp made export sales through a foreign_sales_corporation fsc a owned in equal shares by four individual_retirement_accounts iras established for the benefit of the four individual shareholders of uscorp the majority owner and his three minor children whether the transactions in this case result in a taxable gift under the gift_tax provisions contained in chapter of title_26 of the internal_revenue_code sections conclusion sec_1 based upon the facts given we do not recommend challenging the income_tax results in this case based upon the facts given the transactions in this case result in a taxable gift_for the reasons and in the amount stated below facts uscorp is a domestic subchapter_s_corporation father owns a majority a of the shares of uscorp father’s three minor children individually child collectively children own the remaining shares of uscorp equally each child tl-n-5010-99 owns b of the shares children own collectively c of the shares uscorp is in the business of selling product a and some of its sales are made for export father and each child own separate iras to which each of them made an initial contribution of dollar_figured each of the four iras acquired a interest in fsc a a foreign_sales_corporation fsc pursuant to sec_992 and sec_927 of the code by entering into a subscription agreement for newly issued shares after fsc a was formed in month a of year uscorp entered into service and commission agreements with fsc a agreements in month a of year fsc a agreed to act as commission agent in connection with export sales made by uscorp in exchange for commissions based upon the administrative pricing rules applicable to fscs uscorp also agreed to perform certain services on behalf of fsc a such as soliciting and negotiating contracts for which fsc a would reimburse uscorp its actual costs during taxable_year fsc a made a total cash distribution of dollar_figuree to its ira shareholders out of earnings_and_profits derived from foreign_trade_income relating to uscorp exports the iras owning fsc a each received an equal amount of dollar_figuref combined with previous distributions out of such earnings_and_profits by fsc a to the iras and with the earnings by the iras on such distributions the value of each ira on date was more than dollar_figureg law and analysi sec_1 income_tax issue for the taxable_year at issue in this case the fsc provisions contained in sec_921 through of the code allow a foreign_corporation to qualify and be taxed as a fsc pursuant to sec_925 the taxable_income of a fsc is determined under a sec_482 method or under one of two other alternative methods the administrative pricing rules sec_925 sets out the requirements for use of the administrative pricing rules a fsc meets these requirements if all the activities described in sec_924 attributable to such sale and all the activities relating to the solicitation other than advertising negotiation and making of the contract for such sale have been the fsc repeal and extraterritorial_income_exclusion act of pub_l_no 114_stat_2423 repealed sec_921 through effective date and established a new regime tl-n-5010-99 performed by such fsc or by another person acting under a contract with such fsc the activities described in sec_924 are advertising and sales promotion the processing of customer orders and the arranging for delivery of the export_property transportation from the time of acquisition by the fsc or in the case of a commission relationship from the beginning of such relationship for such transaction to the delivery to the customer the determination and transmittal of a final invoice or statement of account and the receipt of payment and the assumption of credit risk sec_1 a -1t i provides in part as follows i fsc’s entitlement to income- application of administrative pricing rules of sec_925 a corporation which meets the requirements to be treated as a fsc or small_fsc for a taxable_year is entitled to income and the administrative pricing rules of sec_925 or apply as long as the fsc or someone under contract to it satisfies the requirements of sec_925 for purposes of this advice we assume that fsc a met the statutory and regulatory requirements for treatment as a fsc or small_fsc and for use of the administrative pricing rules if so fsc a would be entitled to the income it received ie commissions as computed under the administrative pricing rules with respect to qualifying sales of uscorp there is no specific code provision or regulation prohibiting an ira from owning the stock of a fsc the type of investment that may be held in an ira is limited only with respect to insurance contracts under sec_408 and with respect to certain collectibles under sec_408 exemption from tax under sec_408 is the principal tax treatment of an ira notwithstanding this exemption sec_408 provides that iras are taxable under sec_511 on any unrelated_business_income also sec_408 provides that this sec_408 exemption is lost if an individual for whose benefit an ira is established or his beneficiary engages in any transaction prohibited by sec_4975 prohibited_transaction with respect to such ira in this case the tax imposed by sec_511 on unrelated_business_income does not apply to the dividends received by the iras from fsc a because section tl-n-5010-99 b generally excludes dividends from the definition of unrelated_business_taxable_income for purposes of sec_511 we also consider whether there were prohibited_transactions in this case the issue of prohibited_transactions in circumstances similar to those in this case was addressed in 106_tc_76 in that case after initially alleging that prohibited_transactions had occurred the service ultimately conceded the case the u s tax_court in awarding litigation costs to the taxpayers under sec_7430 held that the service’s position regarding prohibited_transactions was not substantially justified in the swanson case mr swanson the sole shareholder of a subchapter_s_corporation h s swansons’ tool co tool co arranged in date for the organization of a disc swansons’ worldwide inc worldwide disc as well as for the formation of a self-directed_ira ira for his benefit mr swanson was named director and president of worldwide disc on the same day that ira was created mr swanson directed the ira trustee to execute a subscription agreement for big_number shares of worldwide disc’s original issue stock the shares were subsequently issued to ira which became the sole shareholder of worldwide disc for the years to tool co paid commissions to worldwide disc with respect to the sale by tool co of export_property in the same years mr swanson as president of worldwide disc directed worldwide disc to pay dividends to ira the dividends totaled dollar_figure for the four years tool co stopped paying commissions to worldwide disc after date as mr swanson no longer considered such payments to be advantageous from a tax planning perspective id pincite we are aware that sec_995 overrides this sec_512 exclusion with respect to amounts distributed or deemed distributed by a domestic_international_sales_corporation disc to any shareholder in a disc that is a person subject_to tax under sec_511 including an ira by providing generally that such amounts shall be treated as derived from the conduct of an unrelated_trade_or_business there is no similar provision in either the code or the regulations regarding distributions from a fsc to a tax-exempt shareholder we note in this regard that sec_995 became effective for taxable years beginning after date making dividends from a disc when received by a tax-exempt disc shareholder such as an ira unrelated_business_taxable_income thus in a separate case ira conceded that it had unrelated_business_income for taxable_year id pincite n tl-n-5010-99 in mr swanson directed the trustee of his ira to transfer dollar_figure to a new self-directed_ira ira that he created for his benefit and at the same time created a fsc h s swansons’ trading co trading fsc mr swanson directed the trustee of ira to execute a subscription agreement for big_number newly issued shares of trading fsc the shares were subsequently issued to ira which became the sole shareholder of trading fsc a dividend of dollar_figure was paid_by trading fsc to ira in the service issued notices of deficiency to mr swanson and his wife alleging that prohibited_transactions had occurred with respect to each ira and that each ira ceased to be an individual_retirement_account pursuant to sec_408 because of those transactions the alleged prohibited_transactions were the sale of stock by worldwide disc and trading fsc to the respective iras and the payment of dividends by these companies to their ira shareholders prohibited_transactions include inter alia any sale_or_exchange or leasing of any property between a plan and a disqualified_person sec_4975 any transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan sec_4975 and any act by a disqualified_person who is a fiduciary whereby he deals with the income or assets of a plan in his own interest or for his own account sec_4975 sec_4975 defines disqualified_person to include a fiduciary an employer any of whose employees are covered by the plan an owner of an employer and certain officers and directors of an employer sec_4975 defines fiduciary to include any person who exercises discretionary control_over the management of the plan assets sec_4975 defines plan to include iras the court in swanson concluded that when the initial issuance of disc or fsc stock to the ira was made the issuing company was not a disqualified_person because the newly issued stock was not owned by anyone at the time of the sale thus the sale of stock to the ira was not a sale_or_exchange of property between a plan the ira and a disqualified_person within the meaning of sec_4975 although the opinion refers primarily to the transactions involving worldwide disc and ira the court’s holdings apply equally to the transactions involving trading fsc and ira see eg id pincite service not substantially justified in maintaining that prohibited_transactions had occurred with respect to ira and by implication ira tl-n-5010-99 the payment of dividends by a disc or fsc to an ira was held not to be the use of ira assets for the benefit of a disqualified_person within the meaning of sec_4975 because the dividends did not become ira assets until they were paid the court also ruled that the actions of arranging for ira ownership of disc or fsc stock and for the subsequent payment of dividends by the disc or fsc to the ira considered together did not constitute an act whereby a fiduciary directly or indirectly deals with income or assets of a plan in his own interest or for his own account within the meaning of sec_4975 the court noted that the commissioner had not alleged that the taxpayer had ever dealt with the corpus of the ira for his own benefit stating based on the record the only direct or indirect benefit that petitioner mr swanson realized from the payments of dividends by worldwide fsc related solely to his status as a participant of ira in this regard petitioner benefitted only insofar as ira accumulated assets for future distribution sec_4975 states that sec_4975 shall not apply to receipt by a disqualified_person of any benefit to which he may be entitled as a participant or beneficiary in the plan so long as the benefit is computed and paid on a basis which is consistent with the terms of the plan as applied to all other participants and beneficiaries thus we find that under the plain meaning of sec_4975 respondent was not substantially justified in maintaining that the payments of dividends to ira constituted prohibited_transactions t c pincite in light of swanson we conclude that a prohibited_transaction did not occur under sec_4975 in the original issuance of the stock of fsc a to the iras in this case similarly we conclude that payment of dividends by fsc a to the iras in this case is not a prohibited_transaction under sec_4975 we further conclude considering swanson that we should not maintain that the ownership of fsc a stock by the iras together with the payment of dividends by fsc a to the iras constitutes a prohibited_transaction under sec_4975 accordingly this case should not be pursued as one involving prohibited_transactions we note however that similar transactions may be prohibited under sec_4975 based upon the particular facts of such transactions for example while fsc a in this case is not a disqualified_person the owners of the iras are disqualified persons as fiduciaries with respect their iras and uscorp is a disqualified_person with respect to the ira owned by individual a the majority shareholder of uscorp thus if a transaction is made for the purpose of benefitting uscorp the ira owners would violate section c d also if tl-n-5010-99 the facts were such that the ira owners’ interests in the transaction because of their ownership of uscorp affected their best judgments as fiduciaries of the iras the transaction would violate sec_4975 gift_tax issue sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible but in the case of a nonresident_not_a_citizen_of_the_united_states shall apply to a transfer only if the property is situated within the united_states sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_25_2511-1 provides in pertinent part that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer nor is it conditioned upon the ability to identify the donee at the time of the transfer on the contrary the tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_25_2511-2 provides in pertinent part that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2512-8 provides in part that transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of tl-n-5010-99 the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor thus the federal gift_tax provisions reach further than the common_law concept of gifts see estate of cullison v commissioner tcmemo_1998_216 aff’d 221_f3d_1347 9th cir further t ransactions within a family group are subject_to special scrutiny and the presumption is that a transfer between family members is a gift 82_tc_239 aff’d without published opinion 786_f2d_1174 9th cir cert_denied 479_us_1007 the legislative_history accompanying the revenue act of in discussing the gift_tax statute provides in pertinent part that the terms property transfer gift and indirectly are used in the broadest and most comprehensive sense sic the term property reaching every species of right or interest protected by law and having an exchangeable value the words transfer by gift and whether direct or indirect are designed to cover and comprehend all transactions that property or a property right is donatively passed to or conferred upon another regardless of the means or the device employed in its accomplishment h_rep_no 72nd cong 1st sess c b part the united_states tax_court has noted that t his legislative_history reflects a clear intent on the part of congress to apply the gift_tax in the broadest and most comprehensive sense 81_tc_141 in 318_us_176 the supreme court stated e ven though these concepts of property and value may be slippery and elusive they can not sic escape taxation so long as they are used in the world of business the language of the gift_tax statute ‘property real or personal tangible or intangible ’ is broad enough to include property however conceptual or contingent in 308_us_39 the supreme court stated that the essence of a transfer is the passage of control_over the economic benefits of property rather than any technical changes in its title to apply these principles in this case we begin with the fact that the transactions in this case are within a family group and are therefore subject_to special scrutiny and the presumption is that a transfer between family members is a gift estate of cullison v commissioner supra further as noted in estate of sanford v commissioner supra the essence of a transfer is the passage of control tl-n-5010-99 over economic benefits and such a transfer may be found to have occurred regardless of the means or device employed sec_25_2511-1 consistent with the presumption that a transfer between family members is a gift father in this case made significant economic benefits available to children the means or device by which father made such economic benefits available included causing fsc a to issue of its stock to three iras created for the benefit of children children’s combined ownership_interest in fsc a is significantly larger than their combined c ownership_interest in uscorp as a result children became entitled to receive indirectly through their ownership of iras holding of the shares of fsc a a much larger share fsc a’s earnings_and_profits than they would have received had their ownership percentage in fsc a been the same as their ownership percentage in uscorp as a further element in the means or device employed in this case father as controlling shareholder of uscorp also arranged the agreements between uscorp and fsc a under which all of fsc a’s profits from the relevant sales were earned we assume as we concluded above that fsc a was entitled to the income it received nevertheless through this combination of transactions father arranged for children to receive economic benefits by first placing them in a position to receive a greater share of fsc a’s earnings_and_profits than their share of uscorp’s earnings_and_profits and then by arranging the agreements under which uscorp afforded fsc a the business opportunity to earn profits as a result of fsc a’s transactions with uscorp in this connection it is noted that father is the majority shareholder of uscorp therefore father has control_over the activities of uscorp as collective owners of c of the stock of uscorp children do not have control_over the activities of uscorp in addition there is no evidence that uscorp is required to enter into the agreements with fsc a uscorp could have chosen to enter into an agreement with one or many other fscs based upon the information provided therefore we conclude that the arrangement by father for fsc a to be owned by children and for fsc a to earn profits under agreements with uscorp based on commissions paid_by uscorp to fsc a in connection with uscorp’s relevant sales results in a taxable gift from father to children as noted above under treas reg b a gift is complete when as to any property or part thereof or interest therein the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another in this case this occurred and the gifts were complete each time uscorp conducted a foreign sales transaction through fsc a upon completion of each transaction father as majority owner of tl-n-5010-99 uscorp no longer retained dominion and control_over the commissions paid_by uscorp to fsc a or over fsc a’s earnings_and_profits generally as provided by sec_25_2511-2 the amount of a gift is measured by the value of the property passing from the donor in this case the amount of father’s taxable gift is the difference between children’ sec_75 combined beneficial_interest in the amount of earnings_and_profits realized by fsc a and distributed to children’s iras all as arranged for them by father and children’s c combined interest in the additional profits that uscorp would have earned on the relevant sales had father not made the arrangements described above and had uscorp instead earned itself all of the profits with respect to the sales there is no evidence of any additional value provided by children for their disproportionate ownership of fsc a which indicates donative_intent the entire amount of the increment in economic benefits received by children is a taxable gift because this is the amount that was made available by father to children without father having received from children anything in exchange that would constitute consideration in the form of money or money’s worth case development hazards and other considerations please call our branch at if you have any further questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views elizabeth g beck senior technical reviewer branch office of the associate chief_counsel international
